983 F.2d 821
Jeffrey Lee RING, Appellant,v.Robert A. ERICKSON, Appellee.
No. 91-2488.
United States Court of Appeals,Eighth Circuit.
Jan. 7, 1993.

Appeal from the United States District Court for the District of Minnesota;  David S. Doty, Judge.


1
Prior report:  8th Cir., 968 F.2d 760.


2
Because the filing of an amended panel opinion moots the petition for rehearing and suggestion for rehearing en banc, the petition and suggestion are denied on this ground.   The court vacates its earlier order granting en banc rehearing on the suggestion.